PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  _____________

                       No. 12-3747
                      _____________

              CG; SB, parents of minor children
enrolled in the Lancaster School District; WM; LS; DR; LC;
 AOP; RJ, parents of minor children enrolled in the Reading
School District on behalf of their children, LP, SLB, BB, EE,
 DER, KC, AO, MJ and GJ, on behalf of all other similarly
              situated children in Pennsylvania

                             v.

    THE COMMONWEALTH OF PENNSYLVANIA
         DEPARTMENT OF EDUCATION;
        GERALD ZAHORCHAK, its Secretary

                   CG; SB; LS; DR; LC,
                                Appellants
                  ___________________

      On Appeal from the United States District Court
          for the Middle District of Pennsylvania
                 (D.C. No. 1-06-cv-01523)
          District Judge: Honorable Yvette Kane
                  ____________________

                Argued: September 10, 2013

 Before: SMITH, SHWARTZ, and ROTH, Circuit Judges.

                 (Filed: November 5, 2013)


Kevin L. Quisenberry, Esq. [ARGUED]
Evalynn Welling, Esq.
Community Justice Project
429 Forbes Avenue
Suite 800
Pittsburgh, PA 15219
       Counsel for Appellants

Sean A. Kirkpatrick, Esq. [ARGUED]
Office of Attorney General of Pennsylvania
Strawberry Square
15th Floor
Harrisburg, PA 17120-0000
       Counsel for Appellees

Sonja D. Kerr, Esq.
Public Interest Law Center of Philadelphia
1709 Benjamin Franklin Parkway
United Way Building
2nd Floor
Philadelphia, PA 19103
       Counsel for Amici
                   ____________________

                OPINION OF THE COURT
                 ____________________

SHWARTZ, Circuit Judge.

                                I.

       Plaintiffs are members of a class of disabled students
who attend schools in certain districts in Pennsylvania and
who claim that Pennsylvania’s method for distributing special
education funds violates various laws, including the
Individuals with Disabilities Education Act [“IDEA”],
Americans with Disabilities Act [“ADA”], and the
Rehabilitation Act [“RA”]. After a bench trial, the District
Court found that the funding formula did not deprive the class
of a free appropriate public education [“FAPE”] as required
by the IDEA and did not discriminate against them in
violation of either the ADA or RA.          Plaintiffs do not
challenge the District Court’s finding that the funding
formula does not violate the IDEA but do challenge its


                                2
conclusions about their ADA and RA claims.1 Although
compliance with the IDEA through the provision of a FAPE
does not immunize a program or practice from being
challenged under the ADA or RA, we agree with the District
Court that Plaintiffs did not produce evidence showing that
Pennsylvania’s funding program violates the ADA or RA and
will thus affirm.

                              II.

        Under the IDEA, states that provide special education
funds are eligible for federal funds to implement state-wide
special education programs that guarantee a FAPE to eligible
disabled children. 20 U.S.C. § 1412(a)(1)(A). To this end,
Pennsylvania enacted 24 P.S. § 25-2509.5, which sets forth its
special education funding formula. Under the formula, each
school district receives, among other things, a base
supplement, which is calculated by taking the total amount of
base supplement money available and apportioning it among
all districts based on the average daily membership of the
district from the prior year under the assumption that 16% of
students in each district are disabled.

        The class relevant to this appeal encompasses “all
identified special-needs students attending schools with a
17% or greater enrollment of special needs students and with
a [market value/personal income ratio] of .65 or greater”
(hereinafter the “class districts”).2 After trial, the District
Court found that the majority of children in Pennsylvania
attend schools in districts where the disabled students
constitute 15% or less of the district’s student population
(hereinafter the “nonclass districts”). Plaintiffs’ expert, Dr.
Bruce Baker, provided evidence that the average special
education subsidy per special education student in the class

      1
         Plaintiffs asserted other claims for which judgment
was entered in favor of Defendants either on summary
judgment or after trial but they do not appeal these rulings.
       2
         The District Court certified a second class that was
comprised of disabled students with limited English
proficiency [“LEP”] who attend school districts that have a
10% or greater population of LEP students. Claims on behalf
on this class are not being pursued in this appeal.
                              3
totaled $3327 and the average special education subsidy per
special education student who attended schools in nonclass
districts totaled $4108. Thus, students in the class, namely
those who attend schools in districts where the disabled
student population exceeds 17%, receive less funding per
student than nonclass students.

       Aside from evidence showing differences in funding
per student, Dr. Baker provided evidence that: (1) students in
class districts who received individualized educational plans3
[“IEP”] under the IDEA scored lower on Pennsylvania’s
standardized reading and math tests than IEP students in
nonclass districts;4 and (2) the graduation rates for IEP
students in class districts was lower than the rate for IEP
students in nonclass districts.5 Dr. Baker did not, however:
(1) provide evidence about or evaluate the relationship
between the receipt of a FAPE and funding levels; (2)
consider the other funding sources that districts received or
how districts allocated resources; (3) evaluate the
appropriateness or implementation of the IEPs for students in
either class or nonclass districts; or (4) evaluate the adequacy
of the services provided. Moreover, Plaintiffs produced no

       3
         An IEP has been described as the “primary
mechanism” for implementing a FAPE. W.B. v. Matula, 67
F.3d 484, 492 (3d Cir. 1995). It is developed by a team of
educators, specialists, and the student’s parents to set forth a
plan that will “enable the child to receive meaningful
educational benefits in light of the student’s intellectual
potential” and unique needs. Shore Reg’l High Sch. Bd. of
Educ. v. P.S., 381 F.3d 194, 198 (3d Cir. 2004) (internal
quotation marks and citations omitted).
       4
          The District Court heard evidence concerning the
Reading, Lancaster, Allentown, York City, and Harrisburg
school districts. There was insufficient evidence to show that
students attending the Reading and Allentown School
Districts were members of the class.
       5
          In discussing the standardized test performance and
graduation rates, the District Court did not use the words
“disabled students,” but rather described the students as those
who receive IEPs. It is understood that these students would
be protected under the laws at issue in this case.

                               4
evidence to show that any student was deprived of a service
because of Pennsylvania’s funding formula.

        Aside from Dr. Baker, the District Court heard
testimony from parents and/or educators of six students.
Five of the students attended school in nonclass districts and
one attended school in a class district. The District Court
found that Plaintiffs had failed to produce a single witness to
testify that an IEP for any student was affected by a lack of
funding or that any child had been denied a FAPE as a result
of the funding formula, and stated that even if a student had
been denied a FAPE, that denial necessarily was “the result of
problems with the components of individual programs rather
than systemic violations” and could have been remedied by
taking advantage of existing administrative procedures, not
by increased funding.6 App. 48. In short, the District Court
concluded that Plaintiffs did not show that the funding
formula systematically denied students of a FAPE in violation
of the IDEA. The District Court further observed that while
the evidence from Dr. Baker concerning the different
educational outcomes for special education students in the
class districts was “compelling,” App. 49, this evidence was
of limited value in this case because Dr. Baker could not
“directly tie funding levels to a denial of FAPE.” Id.

       With respect to Plaintiffs’ ADA and RA claims, the
District Court observed that Plaintiffs’ claim that they were
denied access to education services was based on the “same
allegations and theories that underlie their IDEA claim.”

       6
             The class student’s parent testified about
dissatisfaction at certain times with certain matters, such as
the delay in commencing speech therapy during one academic
year, the quality of the adaptive gym class, and the child’s
access to computers, but the parent presented no testimony
that any of these issues arose due to funding, and there was no
evidence presented that these issues were emblematic of a
systemic problem. As to the parents of students in nonclass
districts, they too testified about having raised concerns about
services that they sought for their children. They testified that
their concerns were largely addressed and, to the extent a
concern remained unaddressed, they provided no testimony
that it was due to funding.
                               5
Ohio App. 59. Acknowledging that there are circumstances in
which a school could comply with the IDEA and yet fail to
comply with the ADA and the RA, id. at 60 n.23, the District
Court found based upon this record that “[b]ecause Plaintiffs
have failed to establish a violation of the IDEA, and because
the Section 504 and ADA claims are inextricably linked to
the IDEA claims,” they did not establish a violation of the
ADA or RA. App. 59. As a result, the District Court entered
judgment in favor of Defendants on all claims. Plaintiffs
appeal only the District Court’s judgment on the ADA and
RA claims.

       When reviewing a judgment entered after a bench trial,
we exercise plenary review over the District Court’s
conclusions of law and review the District Court’s findings of
fact for clear error. Battoni v. IBEW Local Union No. 102
Emp. Pension Plan, 594 F.3d 230, 233 (3d Cir. 2010).
Because Plaintiffs do not challenge any of the District Court’s
findings of fact, we accept the findings as true and exercise
plenary review over the District Court’s legal conclusions.

                               III.

       The IDEA governs the affirmative duty to provide a
public education to disabled students, while the ADA and RA
embody the negative prohibition against depriving disabled
students of public education. W.B. v. Matula, 67 F.3d 484,
492-93 (3d Cir. 1995). Thus, the IDEA provides a remedy
for “inappropriate educational placement decisions,
regardless of discrimination,” while the ADA and RA
prohibit and provide a remedy for discrimination.7 Hornstine

       7
           The ADA provides:

       [N]o qualified individual with a disability shall,
       by reason of such disability, be excluded from
       participation in or be denied the benefits of the
       services, programs, or activities of a public
       entity, or be subjected to discrimination by any
       such entity.

42 U.S.C. § 12132. Moreover, the relevant regulations state
that:
                                6
v. Twp. of Moorestown, 263 F. Supp. 2d 887, 901 (D.N.J.
2003) (plaintiff received a FAPE but policy that sought to
deny her valedictorian status was nonetheless discriminatory
under the ADA and RA).




      A public entity, in providing any aid, benefit, or
      service, may not, directly or through
      contractual, licensing, or other arrangements, on
      the basis of disability--

      (i) Deny a qualified individual with a disability
      the opportunity to participate in or benefit from
      the aid, benefit, or service;

      (ii) Afford a qualified individual with a
      disability an opportunity to participate in or
      benefit from the aid, benefit, or service that is
      not equal to that afforded others; [or]

      (iii) Provide a qualified individual with a
      disability with an aid, benefit, or service that is
      not as effective in affording equal opportunity
      to obtain the same result, to gain the same
      benefit, or to reach the same level of
      achievement as that provided to others . . . .

28 C.F.R. § 35.130(b)(1)(i)-(iii). The RA provides:

      No otherwise qualified individual with a
      disability in the United States, as defined in
      section 705(20) of this title, shall, solely by
      reason of her or his disability, be excluded from
      the participation in, be denied the benefits of, or
      be subjected to discrimination under any
      program or activity receiving Federal financial
      assistance . . . .

29 U.S.C. § 794(a).
                              7
        Failure to provide a FAPE violates Part B of the
      8
IDEA and generally violates the ADA and RA because it
deprives disabled students of a benefit that non-disabled
students receive simply by attending school in the normal
course—a free, appropriate public education.9 See Andrew
M. v. Del. Cnty. Office of Mental Health and Mental
Retardation, 490 F.3d 337, 350 (3d Cir. 2007). Indeed, in
many cases, a plaintiff’s sole theory of RA and ADA
discrimination is that the defendant school failed to provide a
FAPE. Id. Failing to provide a FAPE in violation of the
IDEA, however, is not the sole basis on which a student may
bring a claim of discrimination under the ADA and RA. In
fact, the IDEA itself states that it should not be “construed to
restrict or limit the rights, procedures, and remedies available
under the Constitution, the Americans with Disabilities Act of
1990, title V of the Rehabilitation Act of 1973, or other
Federal laws protecting the rights of children with
disabilities.” 20 U.S.C. § 1415(l). Thus, the IDEA does not
restrict a student’s ability to pursue claims under the ADA
and RA, and compliance with the IDEA does not
automatically immunize a party from liability under the ADA
or RA. See K.M. v. Tustin Unified Sch. Dist., 725 F.3d 1088,

          8
          The IDEA requires states receiving federal special
education assistance to “establish and maintain procedures in
accordance with this section to ensure that children with
disabilities and their parents are guaranteed procedural
safeguards with respect to the provision of a free appropriate
public education.” 20 U.S.C. § 1415(a).
          9
         Providing a FAPE may also demonstrate compliance
with the RA. For instance, in D.K. v. Abington Sch. Dist.,
this Court examined the school’s actions and found that it
took proactive steps to provide the plaintiff assistance (such
as extra time for assignments and a specialist) and provide a
FAPE, and thus complied with the RA by reasonably
accommodating a handicapped child to ensure meaningful
access to and participation in educational benefits. 696 F.3d
233, 252-53 (3d Cir. 2012). In that case, “a finding that the
school district did not deny D.K. a FAPE [was] equally
dispositive of [the plaintiff’s] § 504 claim.” 696 F.3d at 253
n.8.

                               8
1102 (9th Cir. 2013); Ellenberg v. N.M. Military Inst., 478
F.3d 1262, 1281-82 (10th Cir. 2007); Hornstine, 263 F. Supp.
2d at 901.

       Plaintiffs take no exception to the District Court’s
finding that they received a FAPE or its conclusion that the
funding scheme does not violate the IDEA. Rather, they now
assert that Defendants violated the ADA and RA, not based
upon an alleged failure to provide a FAPE, but on other
grounds.

       With limited exceptions,10 the same legal principles
govern ADA and RA claims. To prove a claim under either
the ADA or RA, Plaintiffs must show that: (1) they are
handicapped or disabled as defined under the statutes; (2)
they are otherwise qualified to participate in the program at
issue; and (3) they were precluded from participating in a
program or receiving a service or benefit because of their
disability. Chambers ex rel. Chambers, 587 F.3d at 189.

       The statutes’ respective causation elements differ. See
42 U.S.C. § 12132 (“by reason of such disability”); 29 U.S.C.
§ 794(a) (“solely by reason of her or his disability”). The RA
allows a plaintiff to recover if he or she were deprived of an
opportunity to participate in a program solely on the basis of
disability, while the ADA covers discrimination on the basis
of disability, even if there is another cause as well.11 To

       10
          One difference between the ADA and RA is that to
bring a claim under the RA, a plaintiff must show that the
allegedly discriminating entity receives federal funding.
Chambers ex rel. Chambers v. Sch. Dist. of Phila. Bd. of
Educ., 587 F.3d 176, 189 n.20 (3d Cir. 2009). There is no
dispute that Defendants receive federal funds and are
therefore subject to the provisions of the RA. Another
difference involves the causation element, which will be
examined later in the discussion.
       11
           Because the RA’s causation requirement requires
disability to be the sole cause of discrimination, an alternative
cause is fatal to an RA claim because disability would no
longer be the sole cause. See, e.g., Menkowitz v. Pottstown
Mem’l Med. Ctr., 154 F.3d 113, 125 (3d Cir. 1998). The
existence of an alternative cause, however, may not
                               9
satisfy either causation requirement, Plaintiffs must prove that
they were treated differently based on the protected
characteristic, namely the existence of their disability. This is
because the “main thrust” of the ADA and RA “is to assure
handicapped individuals receive the same benefits as the non-
handicapped,” Easley v. Snider, 36 F.3d 297, 305 (3d Cir.
1994), as well as to prohibit discrimination against one
“subgroup” of disabled people as compared to another
subgroup if the characteristic distinguishing the two
subgroups is the nature of their respective disability. Id. at
306 (finding no ADA or RA violation because there was no
“discrimination against a subgroup of the group of people
who are physically disabled”); cf. Olmstead v. L.C. ex rel.
Zimring, 527 U.S. 581, 598 n.10 (1999) (stating that
discrimination may exist among members of the same general
protected class). In other words, Plaintiffs must show that
they have been deprived of a benefit or opportunity provided
to non-disabled students or a group of students with some
other category of disability, because of their disability. They
have not done so.12


necessarily be fatal to an ADA claim so long as disability
“played a role in the . . . decisionmaking process and . . . had
a determinative effect on the outcome of that process.” New
Directions Treatment Servs. v. City of Reading, 490 F.3d
293, 300 n.4 (3d Cir. 2007) (reversing the denial of summary
judgment in favor of plaintiff in part because the District
Court improperly applied the RA’s sole causation
requirement to plaintiff’s ADA claim, which required only
“but for” causation).
       12
          There is no dispute that Plaintiffs arguably satisfy
certain elements of a claim under the ADA or the RA,
namely: (1) they are disabled; (2) they are otherwise qualified
to participate in school activities; and (3) as to the RA claim
specifically, the school receives federal financial assistance.
As to the causation element, Plaintiffs have presented some
evidence that educational performance (as measured by test
scores and graduation rates) in class districts is lower as
compared to non-class districts, but they did not prove that
lack of supplemental funding is a cause or the sole cause of
those discrepancies and that these funding decisions were
based on disability.
                               10
       The core of Plaintiffs’ claim is that Pennsylvania’s
funding formula distributes supplemental special education
funds in a manner that gives school districts with higher
numbers of disabled students less supplemental funding per
disabled student than those districts with lower numbers of
disabled students. Even assuming that this scheme has a
disparate impact on certain disabled students,13 and even if
the inequity stems at least in part from the location of their
school, this alone is insufficient to prove a claim under the
RA or ADA. Indeed, the Supreme Court has “reject[ed] the
boundless notion that all disparate-impact showings constitute
prima facie cases under” the RA. Alexander v. Choate, 469
U.S. 287. 299 (1985). Rather, as Alexander instructed, the
Act requires that “an otherwise qualified handicapped
individual must be provided with meaningful access to the
benefit” offered. Id. at 301. Thus, to establish liability,
Plaintiffs must prove that the qualified individual has been
deprived of meaningful access to a benefit to which he or she
was entitled.

       Plaintiffs here have failed to produce evidence to
show that the funding formula deprived the class members of
a program, benefit, or service that was provided to the

      13
          Judge Roth notes that she does not consider the
disparate impact of the funding mechanism here to be an
“even if” assumption. She concludes that this funding
mechanism subjects students with disabilities to disparate
treatment “by reason of” their disability. 29 U.S.C. § 12132;
42 U.S.C. § 794(a). Pennsylvania specifically selected a
funding formula that depends, in part, on its assumptions
about the concentration of students with disabilities. The
funding formula therefore takes the student’s disability status
as a relevant metric in distributing funds. Having done so, the
formula then provides less funding for some students with a
disability vis-à-vis others—the very essence of a disparate
impact claim. See Olmstead, 527 U.S. at 598 & n.10 (noting
that discrimination prohibited by the ADA includes policies
that create differential effects between the same class of
individuals); Helen L. v. DiDario, 46 F.3d 325, 336 n.21 (3d
Cir. 1995) (same).


                              11
disabled students who attend schools in the nonclass districts.
The District Court’s unchallenged factual findings support the
conclusion that there is an absence of evidence that any class
member was deprived of a service available to nonclass
members.14 Thus, based on this record, we are compelled to
reject Plaintiffs’ claim that the use of the 16% figure and its
resulting disparity in per student funding for students in class
districts as compared to nonclass districts violates the ADA or
RA.

                              IV.

       For the foregoing reasons, we will affirm the judgment
of the District Court.




       14
          As the District Court appropriately noted, Plaintiffs
produced performance metrics that appear to show that the
special education students in Pennsylvania are not making the
type of progress that one would hope they could achieve.
That said, the role of a federal court is to evaluate the
evidence under the governing law. Here, the evidence
adduced did not show that these differing outcomes were the
result of the funding formula and thus, Plaintiffs have not
demonstrated on this record that the formula violates the RA
or ADA.

                              12